Appeal by the defendant from (1) a judgment of the Supreme Court, Queens County (Naro, J.), rendered May 28, 1998, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence, and (2) a resentence of the same court, imposed August 6, 1998.
Ordered that the judgment and the resentence are affirmed.
Contrary to the defendant’s contention, he effectively waived his right to be present at sidebar conferences with prospective jurors (see, CPL 260.20; People v Mitchell, 80 NY2d 519).
The defendant’s remaining contentions are without merit. Ritter, J. P., Santucci, Krausman and Smith, JJ., concur.